PER CURIAM:
The claimant and the respondent filed a written stipulation with the Court in which the parties stipulated that the respondent, on June 28, 1977, was making certain maintenance repairs utilizing welding rods on the Williamstown Bridge on W.Va. Route 14 at Williamstown, Wood County, West Virginia. It was further stipulated that the respondent’s employees left pieces of welding rod material on the bridge after completing the day’s work. At or about 6:00 p.m. the same day, the claimant’s motorcycle tire and tube were punctured by a piece of welding rod material as he was proceeding across the bridge, sustaining damage in the amount of $46.49.
The Court, believing that liability exists on the part of the respondent and that the damages are reasonable, hereby makes an award of $46.49 to the claimant.
Award of $46.49.